DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 2012/0012294 A1) in view of Sasaki et al. (US 2002/0089825 A1).

Re. claim 1: Miki discloses:
a heat radiation component surrounded by a wiring substrate (inherent for using a power semiconductor device 2 as disclosed) and a cover portion (41, 42, 43) that includes a first opening (inlet opening) and a second opening (outlet opening), the heat radiation component comprising: (see fig. 1-3; para. 0050-0052)
a heat reception portion (thermal grease) contacting with a heat generation component (2) installed on the wiring substrate (inherent); and (see fig. 1; para. 0051)
a plurality of heat radiation plates (31) thermally connected to the heat reception portion, wherein, (see fig. 1-3; para. 0050-0052)
in a first part as a part included in the plurality of heat radiation plates and between the heat generation component (2) and the first opening (air inlet opening), a distance from the wiring substrate to an end portion included in the plurality of heat radiation plates and on a side more separated from the wiring substrate decreases as being closer to the first opening. (the plates 31 taper at the air inlet opening) (see fig. 1-3) 
Miki fails to disclose:
The cover portion extends from the first opening to the second opening.
However, Sasaki discloses:
A heat radiation component (411) surrounded by a wiring substrate (381) and a cover portion (142) that includes a first opening (air inlet) and a second opening (air outlet) (see fig. 6, 12; para. 0043-0048)
a heat radiation component comprising:
a heat reception portion (308); and 
a plurality of heat radiation plates (306) thermally connected to the heat reception portion, wherein, (see fig. 6; para. 0053-0056)
the cover portion (142) extends from the first opening to the second opening. (see fig. 12, 19; para. 0038, 0061-0062)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover portion of Miki extend from the first opening to the second opening as taught by Sasaki. One of ordinary skill would have been motivated to do this in order to enhance air cooling efficiency of the heat generation component. (see Sasaki para. 0062)

Re. claim 2: Miki discloses wherein a degree of decrease of the distance in the first part (tapered part of 31 near inlet opening) decreases as being closer to the first opening (air inlet opening). (the plates taper from zero to full height starting at the air inlet opening and moving toward the center) (see fig. 1-3; para. 0052-0053)

Re. claim 3: Miki discloses wherein, in a second part (tapered part of 31 near outlet opening) as a part included in the plurality of heat radiation plates and between the heat generation component and the second opening, the distance decreases as being closer to the second opening. (see fig. 1-3; para. 0052-0053)

Re. claim 4: Miki discloses wherein, in a third part (constant height part of 31 between inlet and outlet) as a part included in the plurality of heat radiation plates and between the first part and the second part, the distance is substantially constant. (see fig. 1-3; para. 0052-0053)

Re. claim 5: Miki discloses wherein a cooling flow (directional arrows) is assumed to flow from the first opening toward the second opening. (see fig. 1; para. 0008-0013, 0049)

Re. claim 6: Miki discloses the cover portion (41, 42). (see fig. 3; para. 0055-0058)

Re. claim 8: Miki discloses wherein the heat reception portion (thermal grease) and the plurality of heat radiation plates (31) are connected by a heat conduction plate (11). (see fig. 1; para. 0051)

Re. claim 9: Miki discloses wherein the plurality of heat radiation plates (31) are substantially perpendicular to the heat conduction plate (11). (see fig. 1-3)

Re. claim 10: Miki discloses a mounting substrate (91) comprising the heat radiation component according to claim 1 and the wiring substrate (inherent for using a power semiconductor device 2 as disclosed). (see para. 0049-0051)

Re. claim 11: Miki discloses the heat generation component (2). (see fir. 1, 2; para. 0049-0051)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Sasaki as applied to claims 1 and 6 above, and further in view of Kaneko et al. (US 2017/0238441 A1).

Re. claim 7: Miki and Sasaki fail to disclose:
wherein the cover portion includes a flow direction adjustment portion that guides the cooling flow to a part included in the heat radiation plate and in vicinity of the heat reception portion.
However, Kaneko discloses:
a heat generation component (41); (see fig. 4; para. 0043, 0063-0064)
a plurality of heat radiation plates (42) thermally connected to a heat reception portion (45), and (see fig. 4, 6, 7; para. 0043-0045)
a cover portion (43, 44) wherein the cover portion includes a flow direction adjustment portion (43) that guides the cooling flow to a part included in the heat radiation plate and in vicinity of the heat reception portion. (see fig. 9, 11, 12; para. 0077-0083)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to included in the cover portion of Miki and Sasaki a flow direction adjustment portion as taught by Kaneko. One of ordinary skill would have been motivated to do this in order to redirect some of the airflow to the heat radiating plates or fins of the heat sink in order to increase the heat dissipation. (Kaneko para. 0005-0006)

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 09 March 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al., in combination with the amendments to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miki in view of Sasaki as explained above. Applicant argues that Miki fails to disclose “the cover portion extends from the first opening to the second opening.” The Examiner agrees that Miki fails to disclose this limitation, however, Sasaki teaches this limitation as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835